Citation Nr: 0033261	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-33 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 50 percent evaluation for 
an undiagnosed illness manifested by symptoms including 
aching joints, memory loss, diarrhea, skin rashes and 
shortness of breath, currently rated as 30 percent disabling.

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for an undiagnosed illness manifested by 
symptoms including aching joints, memory loss, diarrhea, skin 
rashes and shortness of breath.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Friends

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from December 
1990 to April 1991, including service in Southwest Asia 
during Desert Storm.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama which 
reduced the evaluation for the appellant's undiagnosed 
illness from 50 percent to 30 percent, effective November 1, 
1999.  The 50 percent evaluation had been in effect since 
November 1994.  

In the VA Form 9 filed by the appellant in October 1999, he 
stated that he wanted to have a Travel Board hearing.  
Subsequently, the appellant notified his representative that 
he no longer wished to have a Travel Board hearing.  The 
appellant's representative thereafter filed a VA Form 119, in 
October 2000, indicating the appellant's wishes concerning a 
Travel Board hearing.  Under these circumstances, the Board 
considers the request for a hearing to be withdrawn by the 
appellant.  See 38 C.F.R. § 20.704(d).

By memorandum dated in December 1999, a Deputy Vice Chairman 
of the Board ruled favorably on the motion to advance this 
case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c).

In addition, it is noted that, as a result of the decision 
below restoring the 50 percent evaluation, the 50 percent 
rating that has been assigned is in effect as an initial 
rating.  As such, the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), is for application.  The RO will have an 
opportunity to review the matter with due consideration given 
to this holding.

Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
in Manlincon v. West, 12 Vet. App. 238 (1999), the issue of 
an initial evaluation in excess of 50 percent the appellant's 
undiagnosed illness disability will be addressed in the 
REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  Service connection for an undiagnosed illness manifested 
by symptoms including aching joints, memory loss, diarrhea, 
skin rashes and shortness of breath was granted in a February 
1995 rating decision; a 50 percent evaluation was assigned 
for that disability, effective as of November 2, 1994.

2.  The RO issued a rating decision, dated in August 1999, 
which reduced the evaluation for the appellant's undiagnosed 
illness disability from 50 percent to 30 percent, effective 
November 1, 1999.

3.  No notice of the rating reduction conforming to the 
requirements of 38 C.F.R. § 3.105(e) was sent to the 
appellant.

4.  The lack of proper notice violated the appellant's due 
process rights and therefore, the August 1999 rating action 
was unlawful and the prior 50 percent rating must be 
restored.


CONCLUSION OF LAW

The August 1999 rating action was procedurally deficient and, 
therefore, restoration of a 50 percent schedular disability 
evaluation for the appellant's undiagnosed illness disability 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 U.S.C.A. §§ 3.103(b)(f), 3.105(d)(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case is procedurally complex.  Review of the evidence of 
record reveals that service connection for an undiagnosed 
illness manifested by symptoms including aching joints, 
memory loss, diarrhea, skin rashes and shortness of breath 
was granted pursuant to 38 C.F.R. § 3.317 in a February 1995 
rating decision; a 50 percent evaluation was assigned for 
that disability, effective as of November 2, 1994.  Based on 
medical reports relating to arteriograms conducted in March 
1995, the RO issued a rating decision, dated in October 1995, 
which proposed severance of service connection for the 
undiagnosed illness disability.  The rating decision 
indicated that the proposed severance was under 38 C.F.R. 
§ 3.105(d).  

In October 1995, the RO sent a notice letter to the appellant 
informing him of the proposed severance.  The appellant 
submitted a Notice of Disagreement in November 1995.  The RO 
subsequently issued a rating decision in March 1999 which 
severed service connection for the appellant's disability 
under 38 C.F.R. § 3.317; the severance was effective as of 
June 1, 1999.  Notice was given to the appellant in April 
1999; the letter referred to the action proposed in the 
letter of October 1995.  The appellant submitted a Notice of 
Disagreement and requested both a hearing and continuation of 
payment of benefits in the same month.  The RO informed the 
veteran by a letter in May 1999 that, as his request for a 
hearing had been received within 30 days of the notice of 
termination of benefits, his VA payments would continue at 
the present rate until the hearing is held and the testimony 
is reviewed.  

The appellant and two friends testified at a personal hearing 
conducted at the RO in June 1999 concerning the issue of the 
severance of service connection.  In August 1999, the hearing 
officer issued a decision in which the issue was framed as 
evaluation of the service-connected disability.  The 
appellant's undiagnosed illness disability evaluation was 
reduced from 50 percent to 30 percent.  The hearing officer 
did not specifically address the issue of severance of 
service connection.  The RO thereafter sent a letter to the 
appellant notifying him that his evaluation was to be reduced 
from 50 percent to 30 percent, effective November 1, 1999; 
that letter referred to the October 1995 letter sent by the 
RO as the prior notice of the proposed rating reduction.

The Court has held that "[t]here is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating decisions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary."  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  The Court further stated that 
"...after-the-fact justification cannot resurrect a flawed 
rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id. at 282.  In 
addition, the Court, in Thurber v. Brown, 5 Vet. App. 119 
(1993), cited Mathews v. Eldridge, 424 U.S. 319, 333, 96 
S.Ct. 893, 901, 47 L.Ed.2d 18 (1976), and held that veterans' 
benefits are a property interest protected by the Fifth 
Amendment of the United States Constitution.  The Court also 
based its holding in that case upon the due process clause of 
the Fifth Amendment of the United States Constitution, which 
pertains to the right of an aggrieved party to be provided 
with notice and an opportunity to be heard.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e).

Applicable regulation provides that claimants are entitled to 
notice of any decision made by VA affecting the payment of 
benefits or the granting of relief.  See 38 C.F.R. § 
3.103(b)(1).  In addition, the regulations applicable at the 
time of the August 1999 rating action provided: 

Except as otherwise provided in paragraph 
(b)(3) of this section, no award of 
compensation, pension or dependency and 
indemnity compensation shall be 
terminated, reduced or otherwise 
adversely affected unless the beneficiary 
has been notified of such adverse action 
and has been provided a period of 60 days 
in which to submit evidence for the 
purpose of showing that the adverse 
action should not be taken.  38 C.F.R. 
§ 3.103 (1999).

The provisions of 38 C.F.R. § 3.103 were not and are not 
advisory; rather, the provisions were and are mandatory.  
There is nothing in the claims file to indicate that the RO 
sent a notice letter concerning the reduction or otherwise 
gave some sort of indication to the appellant why his 
undiagnosed illness disability had been rated at less than 50 
percent.  While the RO has indicated that the October 1995 
letter giving notice of the proposed severance also served to 
give notice of a reduction, the Board notes that VA did not 
ultimately reduce the undiagnosed illness rating in 
accordance with the schedule set out in the October 1995 
letter or the June 1999 final rating decision.  Furthermore, 
the October 1995 letter was sent to the appellant pursuant to 
the provisions of 38 C.F.R. § 3.105(d) -- not 38 C.F.R. 
§ 3.105(e) -- and it is the latter type of notice that is at 
issue in this case.

Since no statement concerning reduction from 50 percent to 30 
percent was provided to the appellant in contravention of the 
procedural steps set forth in the regulations cited above, 
there was a failure of compliance with due process 
considerations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
596 (1991).  When the RO failed to provide the appellant 
notice of the reduction of his benefits that conformed to the 
provisions of 38 C.F.R. § 3.105(e), the appellant's rights 
were violated.  The failure of the RO to provide the mandated 
notice amounted to a denial of the fundamental right to 
procedural due process affecting the potential for protection 
of the appellant's 50 percent rating.  38 C.F.R. 
§ 3.103(b),(f).

The only issue remaining therefore is the question of the 
remedy for the RO's violation of the appellant's due process 
rights.  In Schafrath v. Derwinski, supra at 595, the Court 
held "[w]hen the issue raised is a rating reduction and the 
Court determines that the reduction was made without 
observance of law ... this Court,...has ordered reinstatement 
of a prior rating."  The Court also cited In Re Fee 
Agreement of Smith, 1 Vet. App. 492, 496 (1991) (per curiam) 
which held that ultra vires action of a VA official "must be 
treated as though it had never been taken."  Hence the 
appellant should not have been subject to the effects of the 
unlawful rating reduction of August 1999.  That reduction 
must be vacated and the prior 50 percent rating of November 
1994 must be reinstated retroactive to the date of the 
reduction, November 1, 1999.


ORDER

The August 1999 rating decision, whereby a 50 percent 
evaluation for the appellant's undiagnosed illness disability 
was reduced to 30 percent, was procedurally defective; 
restoration of the 50 percent evaluation for the appellant's 
undiagnosed illness disability is granted, effective November 
1, 1999.


REMAND

The appellant submitted a timely Notice of Disagreement (NOD) 
with the assignment of an initial 50 percent evaluation for 
the appellant's undiagnosed illness disability.  In his 
August 1995 written statement, the appellant wrote that he 
believed his disability was much more severe than 
acknowledged by VA in the March 1995 decision; he stated that 
he felt he should be rated as 100 percent disabled.  It 
appears that the RO has not acted upon that NOD.  In 
reviewing a similar factual scenario, the Court directed that 
where an appellant has submitted a timely NOD with an adverse 
decision and the RO did not subsequently issue a Statement of 
the Case (SOC) addressing the issue, the Board should remand 
the issue to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore, the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for the appellant's undiagnosed illness disability must be 
remanded to the RO for issuance of an SOC which addresses 
that issue.  

The Board notes that the RO has made one unsuccessful attempt 
to obtain records from the Social Security Administration.  
In cases where the level of disability is at issue, Social 
Security Administration records are often relevant, and the 
VA's duty to assist often includes obtaining such records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 526 (1992).  In light of the medical 
evidence of record and the appellant's testimony, it is 
reasonably likely that information regarding the severity of 
the appellant's undiagnosed illness disability is in the 
possession of the Social Security Administration.  In this 
regard, the Board also notes that the RO has not had the 
opportunity to apply Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
which contains specific provisions concerning the duty to 
assist the claimant in obtaining government records, as well 
as specific notice requirements.  

The Board also notes that the Court has held that a veteran 
can be rated separately for different manifestations of the 
same injury, where "none of the symptomatology for any one of 
[the] conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute the pyramiding prohibited 
by 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  In this case, the RO has not provided any 
competent medical evidence that demonstrates why Diagnostic 
Code 9405 is being used to evaluate all of the appellant's 
symptoms.  It is unclear, for example, how physical findings 
pertaining to lymph nodes can be evaluated as analogous to a 
psychiatric disorder.  It is also unknown how much, if any, 
of the appellant's symptomatology might be related to his 
HTLV I/II status.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should issue an SOC which 
addresses the appellant's claim of 
entitlement to an initial rating in 
excess of 50 percent for the appellant's 
undiagnosed illness disability.  For the 
Board to have jurisdiction of this issue, 
an appeal must thereafter be perfected on 
a timely basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claim.  No 
action is required of the appellant until he is notified.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



